Citation Nr: 1643042	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for lung cancer, to include as due to exposure to herbicides, for purposes of accrued benefits.

2. Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952 and from April 1953 to May 1976. He died in August 2008, and the appellant claims as the surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The appellant testified at a hearing conducted by the undersigned Veterans Law Judge in March 2014; a copy of the transcript is of record.

In June 2014, the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development of the record.

In November 2015, the Board issued a decision denying service connection for lung cancer, to include as due to exposure to herbicides, and service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.  The appellant then appealed to the U.S. Court of Appeals for Veterans Claims (Court).

In an order of June 2016, the Court approved a joint motion for remand (Joint Motion) by the parties.  In accordance with the Joint Motion, the Court vacated the Board's November 2015 decision and remanded the issues of entitlement to a) service connection for lung cancer, for purposes of accrued benefits and b) service connection for the cause of death of Appellant's husband (the Veteran), both to include as due to herbicide exposure.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant mainly contends that the Veteran was exposed to Agent Orange during his service in Thailand.  In the alternative, the Appellant contends that the Veteran flew plane missions over Vietnam and had direct contact with planes parts that had been exposed to Agent Orange. 

Under VA's Adjudication Procedure Manual Rewrite, M21-1MR, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era. See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.

The June 2014 remand of the Board directed the regional office (RO), in part, to "take all steps required by the M21-1MR with regard to claims such as this one involving claimed exposure to Agent Orange in Thailand during the Vietnam Era, including Part IV, Subpart ii, Chapter 2, Section C, para. 10(q)."  The Appellant's allegations were subsequently forwarded to an Internal JSRRC Stressor Team, which determined by a November 2014 memorandum that the allegations of herbicide exposure could not be verified.  That determination was deficient in that there is no indication 1) that the Veteran's and Appellant's allegations with respect to herbicide exposure had been actually forwarded to the JSRRC as required by the M21-1MR provisions that the Board ordered to be followed and 2) that the actual exposure allegations advanced by the Appellant were considered.

The Joint Motion, as approved by the Court, established that the Board erred in failing to ensure substantial compliance with its remand order of June 2014, contrary to the holding of Stegall v. West, 11 Vet.App. 268, 271 (1998).  The Board will remand for compliance with its June 2014 remand directive.

Accordingly, the case is REMANDED for the following action:

1. Take all steps required by the M21-1MR with regard to claims such as this one involving claimed exposure to Agent Orange in Thailand during the Vietnam Era, including Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

2.  Refer the Veteran's allegations of exposure to herbicides to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification with respect to both of the Veteran's Thailand tours of duty, the first in 1967-68 and the second in 1973-74 (see April 1968 and July 1974 Performance Reports, describing tours of duty in Thailand)).

In undertaking verification, take note that the Appellant's allegation is that he was exposed to herbicides by virtue of servicing contaminated aircraft.  The JSRRC finding must include specific consideration of whether it can be documented or verified that the Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


